Title: To James Madison from Richard O’Brien, 21 January 1806 (Abstract)
From: O’Brien, Richard
To: Madison, James


                    § From Richard O’Brien. 21 January 1806, Washington. “Dureing The Three weeks I have lattirly remained at Washington I have had frequent oppertunities of Knowing Lieut. Wormley he haveing been one of the officers; prisoners in tripoli. I think he posseses Capacities and Knowledge of That govt. which Cannot be acquired but by experience—and, Should you Consider The Same Permit me to Observe Sir That he would be adequate to be charged with our affairs at tripoli.”
                